Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 1/28/2022 overcome the following set forth in the previous Office Action:
The interpretation of the apparatus claims 1-4 under 35 USC §112 (f) or 35 USC §112 (pre-AIA ), sixth paragraph.
The claims 1-9 and 11-19 being rejected under 35 USC §112 (b) or 35 USC §112 (pre-AIA ), second paragraph.
Applicant's election without traverse of Group I (claims 1-9 and 11-19) in the reply filed on 1/28/2022 is acknowledged.
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. The Office has thoroughly reviewed applicants' arguments which are moot in view of the new ground(s) of rejection necessitated by the filed amendments. Furthermore, the amendments necessitate new grounds of rejections as to be detailed below.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “performing a method comprising: receive …; generate …; extract …; register …; generate …; generate …; determine …; and determine …”, which should be replaced with “performing a method comprising: receiving …; . 
Appropriate correction is required.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Joshi, US 20140303828 A1, published on October 9, 2014, hereinafter Joshi.
Dewaele, US 20060133694 A1, published on June 22, 2006, hereinafter Dewaele.  
Van Leeuwen, US 20180211360 A1, published on 2018-07-26, hereinafter Van Leeuwen.  
Bai et al., US 20190147253 A1, published on May 16, 2019, hereinafter Bai.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi, in view of Dewaele, and further in view of .
Regarding claim 1, Joshi discloses a system for localization of a subject vehicle, (Joshi: Abstract, Figs. 1-2, [0014]. Various modules in the following are interpreted as being performed by the computer device 100 of the vehicle 200.) comprising: 
a plurality of sensors to gather data regarding features in an environment of the subject vehicle; (Joshi: Figs. 1-3, and [0016-0021]. “[0020] The vehicle 200 can also include a plurality of sensors 116. In one example autonomous navigation system, the sensors 116 can be located around the perimeter of the vehicle as shown in FIG. 2. Each sensor 116 can capture data that can be processed using a LIDAR system. The LIDAR system can include an application 112 stored in the computing device 100 or a separate system or application in communication with the computing device 100. When in communication with a LIDAR system, the sensors 116 can capture and send data related to the laser returns from physical objects in the area surrounding the vehicle 200, for example, the laser returns from the center line 204, lane lines 210, 212, and road edges 206, 208 as the vehicle 200 travels along the road 202.”
a memory; (Joshi: Fig. 1, and [0015-0016]) and 
one or more processors that are configured to execute machine readable instructions stored in the memory for performing a method (Joshi: Fig. 1, and [0015-0016]) comprising: 
receiving data from the plurality of sensors; (Joshi: Figs. 1-3, and [0016-0024])
generating a feature map using the data; (Joshi: Figs. 3-4, and [0021-0024]. The disclosed “lane edges 300, 302, curbs, dotted center line 304, street signs, edges of the road, etc.” are interpreted as the claimed “feature”. The claimed “feature map” is interpreted as either the image shown in Fig. 3 with features discussed above or the image shown in Fig. 4 with cleaned up features (see [0024]).)
extracting a feature raster image from the feature map; (Joshi: Figs. 4-5, and [0024-0026]. The claimed “feature raster image” is interpreted as either the image in Fig. 4 with cleaned up features or the image in Fig. 5 with further processing on the cleaned up features in Fig. 4.)
registering Joshi: [0027-0028]. “[0027] FIG. 6 shows an example two-dimensional representation of expected lanes 600, 602 on the example road surface of FIG. 3 based on a route network definition file.”) and 



determining localization of the subject vehicle based on the Joshi: [0029-0035])
Joshi does not disclose explicitly 
registering a plurality of transformations of the feature raster image;
generating a plurality of cost functions, wherein one cost function is associated with each transformation, 
generating a score associated with each cost function, wherein a higher score demonstrates a lower cost; 
determining the transformation with the lowest cost based on the scores; and
determining localization of the subject vehicle based on the transformation with the lowest cost.
However, the claimed features of registering a plurality of transformations of the feature raster image, generating a plurality of cost functions, wherein one cost function is associated with each transformation, and determining the transformation with the lowest cost are well known and commonly practiced in the image processing art as evidenced by the prior art of Dewaele. (Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include “many different types of geometric transforms that are applicable” ([0042]) such as “the Euclidean similarity transformation, consisting of translations and in-plane rotations” ([0043]). See paragraphs [0056-0065, 0092-0094, 0099-0103] regarding the cost function setup on “Intensity-Based Similarity Measures” with specific discussions on “Mean Squared Difference” function as well as minimization of the cost function, which apply to each of those geometric transforms or transformations of [0042]. “[0059] A basic registration formula that reflects the notion of similarity is the sum of squared differences between image A and image B in the overlap region (x,y).epsilon.R, which measure must be minimized”. “[0060] The sum of squares of differences may be replaced by the sum of absolute differences”. “[0062] When the image B is geometrically transformed so that it is everywhere aligned with image A, the differences between the corresponding intensities will be smallest, and the least squares measure D will tend to zero.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi’s disclosure with Dewaele’s teachings by combining the system for localization of a subject vehicle (from Joshi) with the technique of determining the transformation of an image based the minimization of a cost function for registering the transformed image with another image (from Dewaele) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi and the technique of determining the transformation of an image based the minimization of a cost function for registering the transformed image with another image would continue to function as taught by Dewaele. In fact, the inclusion of Dewaele's technique of determining the transformation of an image based the minimization of a cost function for registering the transformed image with another image would provide a practical and/or an alternative Joshi: [0030-0035]) as both techniques would result in matching a currently measured image (Fig. 5 of Joshi or the floating image B of Dewaele) with a reference image (i.e., Fig. 6 of Joshi or the reference image A of Dewaele).
The combination of Joshi and Dewaele or Joshi {modified by Dewaele} does not disclose explicitly generating a score associated with each cost function, wherein a higher score demonstrates a lower cost, which is, however, also well known and commonly practiced in the image processing art, particularly for image registration, as evidenced by the prior art of Van Leeuwen. (Van Leeuwen: [0078]. “Another form of template for matching purposes as used herein is to define a suitable family of parameterized transformations for transforming the two images, and hence the objects, into one another. The parameters are then fitted to the two images at hand, and are then evaluated by a cost function to define the score. For instance, the lower the cost, the higher the score, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi {modified by Dewaele}’s disclosure with Van Leeuwen’s teachings by combining the system for localization of a subject vehicle (from Joshi {modified by Dewaele}) with the technique of associating a score with a cost function with a higher score indicating a lower cost (from Van Leeuwen) to Van Leeuwen: “the lower the cost, the higher the score” [0078]), and as discussed above, doing so would enable a more flexible system for localization of a subject vehicle since either the cost or the score can be used to minimize the cost function
Therefore, it would have been obvious to combine Joshi with Dewaele and Van Leeuwen to obtain the invention as specified in claim 1. 
Regarding claim 2, Joshi {modified by Dewaele and Van Leeuwen} discloses the system of claim 1, wherein registering a plurality of transformations comprises registering low level features without data association. (Joshi: [0020-0024, 0030-0035]. The features used for registering are “lane edges 300, 302, curbs, dotted center line 304, street signs, edges of the road, etc.” ([0024]), which are low level features, and no data association is used.) (Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include at least such geometric transformations as translations and rotations ([0043]). Registering a plurality of transformations is carried out with a process of minimizing a cost function based on transformations (see iteration loop in Fig. 1 and paragraphs [0056-0065, 0092-0094, 0099-0103]) without data association.)
Regarding claim 4, Joshi {modified by Dewaele and Van Leeuwen} discloses the system of claim 1, wherein registration is performed using only nonzero elements of the feature raster. (Joshi: Figs. 5-7 and [0027-0035]. “[0029] FIG. 7 shows an example schematic of generating a localized vehicle position based on the comparison between the detected lanes 500, 502 of FIG. 5 and the expected lanes 600, 602 of FIG. 6.”)
Regarding claim 5, Joshi {modified by Dewaele and Van Leeuwen} discloses a system for vehicle localization using map data from multiple sources, (Joshi: Abstract, Figs. 1-2, [0014]) the system comprising: 
a non-transitory memory configured to store instructions; (Joshi: 112 in Fig. 1, [0015-0016])
at least one processor (Joshi: 102 in Fig. 1) configured to execute the instructions to: 
generate a set of vehicle map data using vehicle sensors; (Joshi: Figs. 1-3, and [0016-0024].)
project features of the set of vehicle map data into discretized feature representation; (Joshi: Figs. 4-5, and [0024-0026].
transform the discretized feature representation from a vehicle frame of reference to an external map frame of reference to generate a transformed discretized feature representation; (Joshi: Figs. 5-6, [0027-0035].) (Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include at least such geometric transformations as translations and rotations ([0043]). “[0041] Aligning the two images requires that the floating image B be geometrically transformed and re-sampled prior to superimposing it onto the reference image A.”)
register the transformed discretized feature representation with a map feature representation of a set of external map data and determine a cost function associated with the registration; (Joshi: [0027-0035].) (Dewaele: Fig. 1. See paragraphs [0056-0065] for discussions on registering two images and defining a cost function associated with registering.)
repeat the registration for a plurality of transformations of the discretized feature representation and determine a plurality of cost functions, wherein one cost function is associated with each of the plurality of transformations; (Joshi: [0027-0035].) (Dewaele: see the iteration loop in Fig. 1, paragraphs [0040-0050] for discussions on a plurality of transforms (or transformations), and paragraphs [0058-0065, 0092-0094, 0099-0103] for discussions on minimizing the cost function associated with registering.) 
generate a score associated with each cost function, wherein a higher score demonstrates a lower cost; (Van Leeuwen: [0078]
use the transformation with the lowest cost for vehicle localization, based on the scores. (Joshi: [0030-0035].) (Dewaele: Fig. 1 and [0056-0065, 0092-0094, 0099-0103]) (Van Leeuwen: [0078]) (See more detailed discussions regarding claim 1.)
The reasoning and motivation to combine are similar to those discussed in regard to claim 1.
Regarding claim 6, Joshi {modified by Dewaele and Van Leeuwen} discloses the system of claim 5, wherein projecting features of the map data into discretized feature representation comprises creating a feature raster comprising a grid of pixels identifying features in the map data and transforming the discretized feature representation comprises transforming the feature raster. (Joshi: Figs. 4-5, and [0024-0026]. The claimed “feature raster” is interpreted as either the image in Fig. 4 with cleaned up features or the image in Fig. 5 with further processing on the cleaned up features in Fig. 4.)( Dewaele: Fig. 1. See paragraphs [0040-0050] for discussions on transformations, which include at least such geometric transformations as translations and rotations ([0043]).)
Regarding claim 7, Joshi {modified by Dewaele and Van Leeuwen} discloses the system of claim 6, wherein the processor is configured to further execute an instruction to determine a discrete map feature representation of a set of external map data received from a source external to the vehicle. (Joshi: [0027-0028]. The image in Fig. 6 is interpreted as the claimed “discrete map feature representation”. “[0027] FIG. 6 shows an example two-dimensional representation of expected lanes 600, 602 on the example road surface of FIG. 3 based on a route network definition file.”)
Regarding claim 8, Joshi {modified by Dewaele and Van Leeuwen} discloses the system of claim 7, wherein registering the transformed discretized feature representation with a map feature representation of a set of external map data comprises registering the transformed feature raster with a feature raster of the external map data. (Joshi: [0027-0035].) (Dewaele: Fig. 1. See paragraphs [0056-0065, 0092-0094, 0099-0103] for discussions on registering two images.)
Regarding claim 9, Joshi {modified by Dewaele and Van Leeuwen} discloses the system of claim 5, wherein registering the transformed discretized feature representation with a map feature representation of a set of external map data comprises performing template matching. (Joshi: [0027-0035]. The image of Fig. 6 is interpreted as the template and the process of matching the features in Fig. 5 to features in Fig. 6 is interpreted as the template matching.) (Dewaele: Fig. 1. See paragraphs [0056-0065, 0092-0094, 0099-0103] for discussions on registering two images. The reference image A is interpreted as the template and the process of transform the image B to match the reference image A is interpreted as the template matching.)
Claims 11-17 and 19 are the method claims, respectively, corresponding to the system claims 5-9, 1-2 and 4. Therefore, since claims 11-17 and 19 are similar in scope to claims 5-9, 1-2 and 4, claims 11-17 and 19 are rejected on the same grounds as claims 5-9, 1-2 and 4.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi {modified by Dewaele and Van Leeuwen} as applied to claim 2 and 17 and further in view of Bai.
Regarding claims 3 and 18, which depend, respectively, on claims 2 and 17, Joshi {modified by Dewaele and Van Leeuwen} does not disclose explicitly but Bai teaches, in the same field of endeavor of detecting features within the surrounding environment of an autonomous vehicle, wherein the low level features relate to non-zero elements for at least one of 3D points, lines and planes. (Bai: 702-704 of Fig. 7 and [0092-0094])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Joshi {modified by Dewaele and Van Leeuwen}’s disclosure with Bai’s teachings by combining the system for localization of a subject vehicle (from Joshi {modified by Dewaele and Van Leeuwen}) with the technique of having the low level features related to non-zero elements for at least one of 3D points, lines and planes (from Bai) to yield no more than predictable use of prior art elements according to their established functions since all the claimed elements, which are taught by prior art references, would continue to operate in the same manner, particularly, the system for localization of a subject vehicle would still work in the way according to Joshi {modified by Dewaele and Van Leeuwen} and the technique of having the low level features related to non-zero elements for at least one of 3D points, lines and planes would continue to function as taught by Bai. In fact, the inclusion of Bai's technique of having the low level features related to non-zero elements for at least one of 3D points, lines and planes would provide a practical and/or an alternative 
Therefore, it would have been obvious to combine Joshi {modified by Dewaele and Van Leeuwen} with Bai to obtain the invention as specified in claims 3 and 18. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cohen et al. (US 20140289418 A1): “[0076] According to some examples herein, the order for sequentially testing actions is selected based on a likelihood P that an action solves the anomaly and a cost associated to the action. For example, each action may be associated to a cost function F. The cost function F may have one or more of the following variables: (a) an actual monetary cost $ of performing an action, (b) a time T required for performing the action, and (c) a risk R of taking the 
“[0078] Once an anomaly is detected, a likelihood P of solving the anomaly may be calculated for each action. Further, for each action a score S may be calculated based on the likelihood P and a normalized cost function F[S, T, R]. For example, a score S may be calculated according to the following relationship: S=P(1-F[$, T, R]) , i.e., the higher the likelihood, the higher the score S is; the higher the cost, the lower the score S is. Then, the actions may be ordered according to the score: actions with a higher score will be selected first for the sequential test. Such ordering of actions facilitates finding an appropriate action that solves the anomaly. It should be noted that testing whether an action solves an anomaly may incur in monetary costs caused by usage of cloud resources as well as in a time consuming procedure.”
Collins et al. (US 20160055196 A1): “[0268] The costing algorithm is configured using predefined parameters to maximise the probability that the correct node 3060 will be identified to which to attach the document 2010 presently being considered. The costing algorithm can be similar to the previously described scoring algorithms, where a high score corresponds to a low cost.”
Dewaele (US 20050259882 A1): A method of mapping geometrical objects to a digital image. At least one anchor point in a model is selected and mapped to the digital image. A geometric transformation is computed on the basis of at least one correspondence between an anchor object and a corresponding mapped object, and the calculated geometric transformation is applied to at least one geometric object Abstract)
Lin et al. (US 20210403045 A1): “[0042] In particular embodiments, the computing system may score the plurality of remaining potential trajectories for the vehicle 100 based on the initial cost volume 402 and the delta cost volume 408. In other words, the computing system may score the potential trajectories using the finalized cost volume 410. The lower the cost is, the higher the score may be. In particular embodiments, scoring the trajectory the vehicle 100 may comprise determining a cost for the trajectory.”
Huang et al. (US 20200027225 A1): “[0076] For a global path solution based on STSP: for each landmark, a local that computes and builds a candidate local path set with the highest score (lowest cost) is calculated and constructed. The objective is to determine the order of accessing the landmarks and to select a local flight path for each landmark so that the overall cost of the global flight path is minimized. The problem described is a difficult combinatorial optimization problem that is resolved by constructing it as a Generalized Travel Salesman Problem.”
Stojanovic et al. (US 20190050648 A1): Localizing a vehicle on the Earth's surface, via the registration of a map and real-time images of the vehicle's environment, is discussed. Both the map and real-time images are 2D representations of the surface, both are from an aerial-view perspective of the surface, and both are represented in a semantic-domain, rather than a visual-domain. The map is an aerial-view semantic map that includes 2D semantic representations of objects located on the surface. The semantic representations of the map indicate semantic Abstract)

    PNG
    media_image1.png
    437
    408
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 9am-5pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669